              1    William L. Haluck, Esq. (SBN 80146)
                   Zachary M. Schwartz, Esq. (SBN 286498)
              2    Koeller, Nebeker, Carlson & Haluck, LLP
                   3 Park Plaza, Suite 1500
              3    Irvine, CA 92614-8558
                   949-864-3400; fax: 949-864-9000
              4    Email: bill.haluck@knchlaw.com
                   zachary.schwartz@knchlaw.com
              5
                   LEON J. PAGE, COUNTY COUNSEL
              6    D. KEVIN DUNN, SR DEPUTY (SBN 194604)
                   333 West Santa Ana Blvd., Suite 407
              7    Post Office Box 1379
                   Santa Ana, CA 92702-1379
              8    Telephone: (714) 834-3300
                   Facsimile: (714) 834-2359
              9    Email: kevin.dunn@coco.ocgov.com
             10
                   Attorneys for Defendants,
             11    COUNTY OF ORANGE and
                   SHERIFF DON BARNES
             12
                                       UNITED STATES DISTRICT COURT
             13
                        CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
             14

             15
                   MARK MOON, et al,                           Case No.:
             16                                                8:19CV-00258-JVS (KESx)
                               Plaintiffs,                     Assigned to: Hon. James V. Selna
             17                                                Crt. Rm: 10C
                   v.                                          Magistrate Judge:
             18                                                Karen E. Scott - Crt. Rm: 6D
                   COUNTY OF ORANGE, et al,
             19                                                [PROPOSED] PROTECTIVE
                               Defendants.                     ORDER
             20
                                                               Action Date:        2/8/19
             21                                                Trial Date:         8/11/20
             22

             23          This Court has reviewed the Parties Stipulated Protective Order and hereby
             24    makes the following orders.
             25          1.    In connection with discovery proceedings in this action, all Plaintiffs
             26    in this action and Defendants COUNTY OF ORANGE and SHERIFF DON
             27    BARNES (“Defendants”) (collectively “Parties”) by and through their attorneys of
             28
                                                          1              Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                       [PROPOSED] PROTECTIVE ORDER
              1    record agree that they may designate any document, thing, material, testimony or
              2    other information derived therefrom, as “Confidential” under the terms of this
              3    Stipulated Protective Order (hereinafter “Order”). Confidential Information for
              4    purposes of the instant Stipulated Protective Order is defined as:
              5                 (a)    Information which has not been made public and which directly
              6    relates to Orange County Sheriff’s Department (“OCSD”) internal investigation
              7    reports, as well as opinions and summaries derived from those reports. Such
              8    documents include Internal Investigation Administrative Worksheets, Personnel
              9    Investigation Summaries, and evidence collected in pursuit of OCSD internal
             10    investigations reports; or
             11                 (b)    Information which has not been made public and which directly
             12    relates to Orange County District Attorney (“OCDA”) investigation reports, as well
             13    as opinions and summaries derived from those reports. Such documents include
             14    investigation worksheets, summaries, and evidence collected in pursuit of OCDA
             15    investigation; or
             16                 (c)    Information which has not been made public and which
             17    constitutes or comprises facts about any person which would give that person a
             18    reasonable expectation of privacy under California law, to include, without
             19    limitation, documents in employment and personnel files.
             20          2.     The Parties agree that there is good cause for this Stipulated Protective
             21    Order because the failure to protect such Confidential Information from disclosure
             22    may cause irreparable harm to one or both parties and, further, could constitute a
             23    violation of California law or OCSD or OCDA policy. The Parties agree that the
             24    failure to protect the confidentiality of information obtained through investigative
             25    and other departmental processes may erode public trust in the OCDA, OCSD and
             26    its peace officers, potentially compromising public safety. Moreover, with respect
             27    to personnel files and internal investigations of OCSD peace officers, the
             28
                                                            2               Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                          [PROPOSED] PROTECTIVE ORDER
              1    Confidential Information which is the subject of this Protective Order is expressly
              2    made confidential pursuant to California Penal Code §832.7(a) and it is the
              3    intention of the Parties entering into this Protective Order to extend the highest
              4    level of confidentiality possible to the records and information that will be
              5    produced subject to this Protective Order.
              6          3.     Under the terms of this Order, the party designating Confidential
              7    Information is certifying to the Court that there is a good faith basis both in law and
              8    in fact for the designation within the meaning of Federal Rule of Civil Procedure
              9    26(g). Confidential documents shall be so designated by stamping copies of the
             10    document produced to a party with the legend “CONFIDENTIAL.”
             11          4.     Confidential Material includes, without limitation any and all
             12    summaries, copies, abstracts, or other documents derived in whole or in part from
             13    documents or other materials designated as Confidential Information under the
             14    procedures set forth in Paragraph 3 of the Protective Order. Confidential Material
             15    shall be used only for the purpose of the prosecution, defense, or settlement of this
             16    action, and for no other purpose.
             17          5.     Confidential Material produced pursuant to this Order may not be used
             18    for any purpose other than in the above referenced court proceeding pursuant to
             19    applicable law, and may be disclosed or made available only to the Court, court
             20    personnel, a party, counsel for a party (including the paralegal, clerical, and
             21    secretarial staff employed by such counsel), and to Qualified Persons as defined
             22    below:
             23          (a) any current officer or director of a party deemed necessary by counsel to
             24    aid in the prosecution, defense, or settlement of this action;
             25          (b) experts or consultants (together with their clerical staff) retained by a
             26    party or a party’s counsel to assist in the prosecution, defense, or settlement of this
             27    action;
             28
                                                             3               Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                           [PROPOSED] PROTECTIVE ORDER
              1          (c) court reporters employed in this action;
              2          (d) witnesses at any deposition or other proceeding in this action; and
              3          (e) any other person as to whom the parties in writing agree prior to the time
              4    of disclosure to that person.
              5          Counsel disclosing Confidential Material to a Qualified Person shall provide
              6    each Qualified Person a copy of this Order and its Attachment “A.” Prior to receipt
              7    of any Confidential Material, a Qualified Person must execute the nondisclosure
              8    agreement in the form of Attachment “A” and return it to disclosing counsel.
              9    Disclosing counsel shall retain the original Attachment “A” for each and every
             10    Qualified Person to whom it discloses Confidential Material and provide a copy of
             11    any such Attachment “A” within five (5) court days upon the written request of any
             12    party or the Court.
             13          6.     Nothing in this Order shall impose any restrictions on a party’s use or
             14    disclosure of its own Confidential Information, or from using or disclosing material
             15    obtained independent of discovery in this action, whether or not such material is
             16    also obtained through discovery in this action.
             17          7.     In the event that any party or non-party disclosing Confidential
             18    Material alleges that the receiver of such Confidential Material has violated the
             19    terms of this Order, the discloser may move the Court for a determination whether
             20    or not a violation has occurred. Any such motion shall comply with the procedures
             21    set forth in Local Rules 37-1 and 37-2. The movant shall have the burden of
             22    showing that the receiver (1) possessed Confidential Material and (2) used it in
             23    violation of the terms of this Protective Order. Any violation of the terms of this
             24    Order may constitute contempt of Court or result in any other sanction the Court
             25    deems appropriate. Nothing in this Paragraph 7 or any other paragraph or part of
             26    this Order shall be deemed as (1) limiting the remedies of any person alleging harm
             27    from the disclosure of Confidential Material by any party to this action or any
             28
                                                            4              Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                         [PROPOSED] PROTECTIVE ORDER
              1    Qualified Person, or (2) preventing any party or nonparty from seeking such further
              2    protections regarding confidentiality as may be appropriate
              3          8.     In the event that any Confidential Material is used in any court
              4    proceeding in this action, it shall not lose its confidential status through such use,
              5    and the party using such shall take all reasonable steps to maintain its
              6    confidentiality in accordance with applicable laws and the governing rules and
              7    procedures of the Court. Any party attempting to file Confidential Materials with
              8    the Court for any purpose shall seek leave of Court to file the Confidential
              9    Materials under seal, in accordance with the Local Rules 79-5.1 and all other
             10    applicable Rules.
             11          9.     Subject to the procedures set forth in Paragraph 10 below, this Order
             12    shall be without prejudice to the rights of the parties (i) to bring before the Court at
             13    any time the question of whether any particular document or information is
             14    confidential or whether its use should be restricted or (ii) to present a motion to the
             15    Court under FRCP 26(c) for a separate protective order as to any particular
             16    document or information, including restrictions differing from those as specified
             17    herein.
             18          10.    A party opposing the designation of any document or other material as
             19    Confidential Material may challenge that designation by serving a written
             20    objection, including a statement of the grounds for the objection, on the designating
             21    party. The designating party will have ten (10) Court days following the receipt of
             22    the objection to explain in writing the reasons for the designation of the identified
             23    document or other material. If the designating party fails to respond to the written
             24    objection within the allotted time, the designation as Confidential Material is
             25    deemed withdrawn for any document or other material identified in the written
             26    objection.
             27          If the disclosing party persists in designating the document or other material
             28
                                                             5               Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                           [PROPOSED] PROTECTIVE ORDER
              1    in question as Confidential Material, the objecting party may move the Court within
              2    ten (10) days for an order removing or replacing the “Confidential” designation.
              3    Any such motion shall comply with the procedures set forth in Local Rules 37-1
              4    and 37-2. On such a motion, it shall be the burden of the designating party to prove
              5    that the material or information was properly designated. If an objecting party does
              6    not make a timely motion, such objection is deemed withdrawn. Until a ruling
              7    from the Court, disputed items shall remain designated as Confidential Material and
              8    afforded all protections set forth in this Order.
              9          11.    This Order is entered solely for the purpose of facilitating the
             10    exchange of documents and other information between the parties to this action
             11    without involving the Court unnecessarily. Nothing in this Order, nor the
             12    production of any information or document under the terms of this Order, nor any
             13    proceedings pursuant to this Order, shall be deemed to have the effect of an
             14    admission or waiver by either party or of altering the confidentiality or
             15    nonconfidentiality of any such document or information or altering any existing
             16    obligation of any party or the absence thereof.
             17          12.    This Order shall survive the final termination of this action, to the
             18    extent that the information contained in Confidential Material is not or does not
             19    become known to the public, and the Court shall retain jurisdiction to resolve any
             20    dispute concerning the use or disclosure of information disclosed in this action and
             21    designated as Confidential Material under this Order. Upon termination of this case,
             22    counsel for the parties shall assemble and return to each other all documents,
             23    material and deposition transcripts designated as confidential and all copies of
             24    same, or shall certify the destruction thereof.
             25          13.    Nothing in this Order shall be construed as authorizing a party to
             26    disobey a lawful subpoena or other process or order issued in another action. In the
             27    event any person or entity having received Confidential Material under this Order
             28
                                                              6           Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                        [PROPOSED] PROTECTIVE ORDER
              1    receives a subpoena or other process or order to produce such information, the
              2    subpoenaed person or entity shall, within three (3) court days notify in writing the
              3    attorneys of record of the disclosing party and shall furnish those attorneys with a
              4    copy of said subpoena or other process or order. The person or entity receiving the
              5    subpoena or other process or order shall be entitled to comply with it within a
              6    reasonable time except to the extent it is modified or quashed.
              7          14.    Should any person or entity inadvertently produce after a reasonable
              8    review material eligible for designation under this Order as Confidential
              9    Information, it may redesignate the material as Confidential Information upon
             10    written notice to the party in receipt of the undesignated material within ten (10)
             11    days of the discovery of the inadvertent production. Once properly redesignated, the
             12    Confidential Material shall thereafter be treated as if it had originally been
             13    designated as Confidential Material. Following any redesignation of material, the
             14    party receiving such material shall take reasonable steps to comply with the
             15    redesignation including, without limitation, retrieving all copies of, excerpts of, and
             16    notes related to any redesignated material from persons not entitled to receive
             17    Confidential Material under this Order.
             18          15.    If Confidential Material is disclosed to any person other than in the
             19    manner authorized by this Protective Order, the party responsible for the disclosure
             20    must immediately bring all pertinent facts relating to such disclosure to the
             21    attention of the designating party, and without prejudice to the rights and remedies
             22    of the designating party, make every effort to retrieve the improperly disclosed
             23    material and to prevent further unauthorized disclosure on its own part or on the
             24    part of the recipient of such information or material.
             25          16.    Nothing in this Order shall be construed as requiring disclosure of
             26    privileged materials, material subject to protection under the attorney work product
             27    doctrine, or materials which are otherwise beyond the scope of permissible
             28
                                                             7               Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                            [PROPOSED] PROTECTIVE ORDER
              1    discovery.
              2          17.    Nothing in this Order shall be construed as a waiver by a party of any
              3    objections that might be raised as to the admissibility at trial of any evidentiary
              4    materials. Nothing in this Order shall apply to evidence presented at trial or any
              5    other court proceeding.
              6          18.    This Order may be modified by agreement of the parties, subject to
              7    approval by the Court, without prejudice to the rights of any party to move for relief
              8    from any of its provisions. No modification shall take effect unless and until
              9    approved by the Court. This Order shall not be deemed to prejudice the parties in
             10    any way in any future application for modification of this Order.
             11          19.    Without separate court order, this Order does not change, amend, or
             12    circumvent any court rule or local rule.
             13          20.    This Order shall apply to all parties in this action, including those that
             14    have not yet appeared or who may be added later.
             15          IT IS SO ORDERED.
             16

             17    Dated: February 27, 2020               ____________________________
                                                          Karen E. Scott,
             18                                           United States Magistrate Judge
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                              8             Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                          [PROPOSED] PROTECTIVE ORDER
              1                                    ATTACHMENT A
              2    NONDISCLOSURE AGREEMENT
              3

              4          I, ___________________________ do solemnly swear that I am fully
              5    familiar with the terms of the Stipulated Protective Order entered in Moon, et al. v.
              6    County of Orange, et al., United States District Court for the Central District of
              7    California, Civil Action No. 8:19CV-00258-JVS (KESx), and hereby agree to
              8    comply with and be bound by the terms and conditions of said Order unless and
              9    until modified by further Order of this Court. I hereby consent to the jurisdiction of
             10    said Court for purposes of enforcing this Order.
             11

             12          DATED:______________________
             13

             14

             15          SIGNED:__________________________
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                            9              Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                          [PROPOSED] PROTECTIVE ORDER
              1                             CERTIFICATE OF SERVICE
              2    STATE OF CALIFORNIA)
              3
                                      )
                   COUNTY OF ORANGE )
              4          I, Connie B. Reinglass, declare that:
              5           I am employed in the County of Orange, State of California. I am over the
              6
                   age of 18 and not a party to the within action; my business address is: 3 Park
                   Plaza, Suite 1500, Irvine, California 92614-8558.
              7           On February 27, 2020, I served the foregoing document, described
              8
                   [PROPOSED] PROTECTIVE ORDER on the interested parties in this action
                   by placing the original a true copy in a separate sealed envelope addressed to
              9
                   the following addresses:

             10    Richard P. Herman, Esq.                       Attorneys for Plaintiffs, on behalf
                   LAW OFFICE OF RICHARD P.                      of themselves and others
             11    HERMAN                                        similarly situated
                   P. O. Box 53114
             12    Irvine, CA 92619
             13    (714) 547-8512
                   FAX (949) 209-2693
             14
                   rherman@richardphermanlaw.com
             15

             16    Nicholas P. Kohan, Esq.
                   DICKSON, KOHAN BABLOVE LLP
             17    1101 Dove Street, Ste. 220
                   Newport Beach, CA 92660
             18
                   (949) 535-1341
             19    FAX (949) 535-1449
             20    nkohan@dkblawyers.com
             21
                   Joel M. Garson, Esq.
             22    GARSON LAW
                   1432 Edinger Avenue, Suite 240
             23    Tustin, CA 92780
             24    (714) 258-7200
                   FAX (714) 258-8282
             25
                   joel@goelgarson.com
             26

             27

             28
                                                           10             Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                        [PROPOSED] PROTECTIVE ORDER
              1
                   Jerry L. Steering, Esq.
              2    LAW OFFICE OF
                   JERRY L. STEERING
              3    4063 Birch Street, Suite 100
                   Newport Beach, CA 92660
              4    jerrysteering@yahoo.com
              5    (949) 474-1843
                   FAX (949) 474-1883
              6

              7    LEON J. PAGE, COUNTY COUNSEL                    Co-Counsel for Defendant
                   D. KEVIN DUNN, SR DEPUTY                        COUNTY OF ORANGE and
              8    333 West Santa Ana Blvd., Suite 407             SHERIFF DON BARNES
                   Post Office Box 1379
              9    Santa Ana, CA 92702-1379
                   Telephone: (714) 834-3300
             10    Facsimile: (714) 834-2359
             11    Email: kevin.dunn@coco.ocgov.com
             12
                   Robert J. Herrington, Esq.                      Attorneys for Defendant
             13    Alex L. Linhardt, Esq.                          GLOBAL TEL*LINK
                   GREENBERG TRAURIG, LLP                          CORPORATION
             14    1840 Century Park East, Ste. 1900
                   Los Angeles, CA 90067-2121
             15
                   (310) 586-7700
             16    FAX (310) 586-7800
             17    herringtonr@gtlaw.com
                   linhardta@gtlaw.com
             18

             19    Gregory A. Nylen, Esq.
                   Yoon Jee Kim, Esq.
             20    GREENBERG TRAURIG, LLP
                   18565 Jamboree Road, Ste. 500
             21    Irvine, CA 92612
             22    (949) 732-6500
                   FAX (949) 732-6501
             23
                   nyleng@gtlaw.com
             24    kimjenni@gtlaw.com
             25

             26                BY E-MAIL: I caused the above-described document(s) to be
             27    transmitted to the offices of the interested parties at the e-mail addresses indicated.
             28               BY MAIL:         I am "readily familiar" with the firm's practice of
                                                            11              Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                          [PROPOSED] PROTECTIVE ORDER
              1    collection and processing correspondence for mailing. Under that practice it
                   would be deposited with U. S. postal service on that same day with postage
              2    thereon fully prepaid at Irvine, California in the ordinary course of business. I
                   am aware that on motion of the party served, service is presumed invalid if postal
              3    cancellation date or postage meter date is more than one day after date of deposit
                   for mailing in affidavit.
              4
                              BY ELECTRONIC TRANSFER TO THE CM/ECF SYSTEM: On
              5    this date, I electronically uploaded a true and correct copy in Adobe “pdf” format
                   the above listed document(s) to the United States District Court’s Case
              6    Management and Electronic Case Filing (CM/ECF) system. After the electronic
                   filing of a document, service is deemed complete upon receipt of the Notice of
              7    Electronic Filing (“NEF”) by the registered CM/ECF users.
              8               BY EXPRESS MAIL OR "ANOTHER METHOD OF DELIVERY
                   PROVIDING FOR OVERNIGHT DELIVERY": I deposited such envelope
              9    in a box or other facility regularly maintained by the express service carrier at
                   Irvine, California. The envelope was deposited with delivery fees provided for
             10    on a fully prepaid basis.
             11              BY FACSIMILE TRANSMISSION: This document was transmitted
                   by facsimile transmission and such transmission was reported as complete and
             12    without error. The transmission report that was properly issued by
                   the transmitting facsimile machine is attached to the conformed file copy of this
             13    document.
             14               BY PERSONAL SERVICE: I caused such envelope(s) to be hand-
                   delivered to the office(s) of the addressee(s).
             15
                          I DECLARE under penalty of perjury under the laws of the United States
             16    that the above is true and correct. I further declare that I am employed in the
                   office of a member of the bar of this court at whose direction the service was
             17    made.
             18          Executed on February 27, 2020, at Irvine, California.
             19
                                                         /s/ Connie B. Reinglass
             20                                          Connie B. Reinglass
             21

             22

             23

             24

             25

             26

             27

             28
                                                           12             Case No. 8:19CV-00258-JVS (KESx)
004.567:384148v1                                                         [PROPOSED] PROTECTIVE ORDER
